 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on this 22nd day of
September, 2017 (the “Effective Date”), by and between TapImmune Inc., a Nevada
corporation (the “Company”), and Peter L. Hoang, an individual (the
“Executive”).

 

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer, and the Executive desires to accept such employment with the
Company, in each case upon the terms and conditions set forth herein.

 

NOW WITNESSETH:

 

The Executive and the Company for themselves, their heirs, successors and
assigns, in consideration of their mutual promises contained herein, intending
to be legally bound, hereby agree to the following terms and conditions.

 

1.        EMPLOYMENT. The Company will employ the Executive as the President and
Chief Executive Officer of the Company, and the Executive agrees to serve in
such capacities and provide his services to the Company on the terms and
conditions set forth in this Agreement.

 

2.        POSITION AND DUTIES. On and after the date of this Agreement, the
Executive will serve as the President and Chief Executive Officer of the
Company. The Executive agrees that during the Term (as defined below) he shall
dedicate his full business time, attention and energies to performing his duties
to the Company, as prescribed by the Board of Directors (the “Board”). The
Executive will manage the business affairs of the Company and perform the duties
typically assigned to the president and chief executive officer of a similarly
situated company in the Company’s industry. The Executive shall also perform
such other reasonable duties as may hereafter be assigned to him by the Board,
consistent with his abilities and position as the President and Chief Executive
Officer, and providing such further services to the Company as may reasonably be
requested of him. The Executive will report to the Board of the Company, and
carry out the decisions and otherwise abide by and enforce the rules and
policies of the Company.

 

The Executive shall devote his best business efforts to the business and affairs
of the Company and, during the Term, shall observe at all times the covenants
regarding non-competition, and confidentiality provided in Sections 5, 6 and 7
below. The Company and Executive acknowledge and agree that, during the Term,
Executive shall be permitted to (i) serve on corporate, civic or charitable
boards or committees (including the boards of two private companies and one
public company disclosed by Executive to the Company), and (ii) manage passive
personal investments, so long as any such activities do not unduly interfere
with the performance of Executive’s responsibilities as an employee of the
Company in accordance with this Agreement.

 

The Executive will be based in Houston, Texas, but will be expected to travel to
the Company’s headquarters in Jacksonville, Florida on a regular basis.

 

 

 

 

3.            TERM. The term of this Agreement shall start on the Effective Date
and end on the day preceding the third (3rd) anniversary of the Effective Date
(the “Initial Term”). The term of the Agreement will be automatically extended
for successive additional twelve (12) month periods after the end of the Initial
Term, unless terminated by the Company or the Executive by written notice to the
other Party provided such notice is made no later than ninety (90) days prior to
the end of the Initial Term or any such successive 12-month term, subject to
termination pursuant to Section 8 below (the “Term”). However, the provisions of
Sections 5, 6 and 7 shall continue in force in accordance with the provisions
therein and shall survive the expiration or termination of the Term and this
Agreement.

 

4.            COMPENSATION AND BENEFITS.

 

(a)       Base Salary. The Executive’s annual rate of base salary shall be three
hundred and sixty-two thousand, five hundred dollars ($362,500) per year, which
shall be paid by the Company to the Executive bi-weekly in accordance with the
Company’s customary payroll practices, and subject to customary withholding as
required by applicable law. This annual base salary shall be reviewed by the
Board periodically, and the Board may increase the Executive’s annual base
salary from time to time as the Board deems to be appropriate subject to
performance and market conditions. The Executive’s salary will not be reduced
without Executive’s prior written consent except that the Board may, in its sole
discretion, reduce Executive’s base salary in connection with a salary reduction
applicable to all Company senior executive officers in substantially the same
proportions.

 

(b)       Annual Incentive Compensation. During the Term, the Executive shall be
eligible for an annual performance bonus of up to fifty percent (50%) of the
Executive’s annual base salary, based on goals and other conditions as the Board
shall determine in its sole discretion on an annual basis (the “Annual
Performance Bonus”); provided, however, that the Annual Performance Bonus for
the period beginning on the Effective Date and ending on December 31, 2017 shall
be determined at the discretion of the Board and shall be no more than fifty
percent (50%) of the base salary paid during such period. The Annual Performance
Bonus will be payable in the form of cash or fully-vested shares of the
Company’s common stock, or a combination thereof, at the Board’s discretion, in
any case to be paid or delivered as soon as practicable after the end of the
year in which it is earned and in any event not more than ninety (90) days after
the end of such year. Payment of the Annual Performance Bonus shall be expressly
conditioned upon Executive’s employment with the Company on the date that the
Annual Performance Bonus is paid, except as provided in Section 9(b) and Section
10(a) below

 

Any such Annual Performance Bonus, as well as any equity awards which are
granted to the Executive or which become vested as a result of the satisfaction
of financial performance goals of the Company, shall be subject to the Company’s
Policy on Recoupment of Executive Incentive Compensation, and that the Executive
shall be obligated to repay to the Company, any and all amounts received with
respect to the Annual Performance Bonus or performance-based equity awards, to
the extent such a repayment is required by the terms of the Policy on Recoupment
of Executive Incentive Compensation, as such policy may be amended from time to
time.

 

 2 

 

 

(c)       Equity Awards. Upon the execution of this Agreement, the Executive
will be granted an equity award under the Company’s 2014 Omnibus Stock Ownership
Plan (the “Omnibus Plan”) of 250,000 shares of restricted common stock, all of
which shall be immediately vested. The required withholding of taxes shall be
made from such shares as permitted under the Omnibus Plan.

 

In addition, on the first (1st) anniversary of this Agreement, the Executive
shall be eligible to receive a grant of stock options to purchase the number of
shares of common stock equal to one percent (1%) of the then-outstanding common
stock of the Company under the Omnibus Plan at an exercise price equal to the
fair market value of the common stock at the time of such grant, provided that
all of the following requirements are satisfied: (1) the Executive has been
continuously employed by the Company from the date of this Agreement to such
first anniversary; (2) the Company maintains an unqualified opinion from its
independent auditors with respect to its financial statements without a
paragraph expressing doubt regarding the Company’s ability to continue as a
going concern; (3) the Company is listed on the NASDAQ stock exchange at the
time of such first (1st) anniversary; and (4) there are sufficient shares
available for grant under the terms of the Omnibus Plan. If the first three
conditions to the grant are satisfied but there are not sufficient shares
available under the terms of the Omnibus Plan to grant a number of stock options
equal to one percent (1%) of the then-outstanding shares of the Company, the
Executive shall receive a grant of the maximum number of stock options available
under the Omnibus Plan at that time. The remaining stock options that were not
granted shall be granted as soon as such shares are available under the Omnibus
Plan and shall have an exercise price equal to the fair market value of the
common stock at the time of such grant. The stock options granted pursuant to
this paragraph, if made, shall be immediately vested.

 

In addition, on the second (2nd) and third (3rd) anniversaries of this
Agreement, the Executive shall be eligible to receive, on each such date, an
additional grant of stock options to purchase the number of shares of common
stock equal to one percent (1%) of the then-outstanding common stock of the
Company under the Omnibus Plan at an exercise price equal to the fair market
value of the common stock at the time of such grant, provided that all of the
following requirements are satisfied: (1) the Executive has been continuously
employed by the Company from the date of this Agreement to such anniversary; and
(2) there are sufficient shares available for the grant under the terms of the
Omnibus Plan. If the first condition to the grant is satisfied but there are not
sufficient shares available under the terms of the Omnibus Plan to grant a
number of stock options equal to one percent (1%) of the then-outstanding shares
of the Company, the Executive shall receive a grant of the maximum number of
options available under the Omnibus Plan at the time of the grant. The remaining
stock options that were not granted shall be granted as soon as such shares are
available under the Omnibus Plan and shall have an exercise price equal to the
fair market value of the common stock at the time of such grant. The stock
options granted pursuant to this paragraph, if made, shall be subject to such
further vesting conditions, including performance criteria as mutually agreed to
by the Executive and the Board.

 

 3 

 

 

 

(d)       Benefits. The Executive shall be entitled to participate in all group
insurance, vacation, retirement and other employee benefits established by
Company for its senior level executives, on terms comparable to those provided
to such executives from time to time by the Company. Nothing in this Agreement
will preclude the Company from terminating or amending any employee benefit plan
so as to change eligibility or other requirements or eliminate, reduce or
otherwise change any benefit, provided that such termination or amendment
applies equally to the Executive and other senior level executives of the
Company.

 

(e)       Paid Time off. The Executive shall be entitled to twenty-one (21) days
paid vacation per calendar year plus such sick leave as he may reasonably and
actually require. Accrued and unused vacation shall be paid at termination of
employment in accordance with payroll practices applicable to all employees.

 

(f)       Reimbursement of Business Expenses. The Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the written
policies of the Company as in effect from time to time. The Company shall
reimburse Executive for reasonable out-of-pocket expenses incurred by Executive
in connection with his commute from Houston, Texas to Jacksonville, Florida.

 

(g)       D&O Insurance. The Company shall use its commercially reasonable
efforts to maintain a Directors and Officers Insurance policy with no less than
$2.0 million coverage, and to list the Executive as one of the covered
management employees under such policy.

 

(h)       Legal Fees. The Company will reimburse Executive for the reasonable
legal fees actually incurred by Executive in connection with the review and
negotiation of this Agreement up to a maximum of $10,000.

 

5.            CONFIDENTIAL INFORMATION. The Executive agrees that during and
after his employment with the Company, he will hold in the strictest confidence,
and will not use (except for the benefit of the Company, or any of the Company’s
other subsidiaries or affiliates) or disclose to any person, firm, or
corporation any Company Confidential Information except as necessary in carrying
out his work for the Company. The Executive understands that his unauthorized
use or disclosure of Company Confidential Information during his employment may
lead to disciplinary action, up to and including immediate termination and legal
action by the Company. The Executive understands that “Company Confidential
Information” means any non-public information that relates to the actual or
anticipated business, research or development of the Company, or subsidiaries or
affiliates (collectively, for the purposes of this section, the “Company”), or
to the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on which the
Executive called or with which he may become acquainted during the term of his
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information; provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of the Executive or, to the extent known by the Executive, of
others. The Executive understands that nothing in this Agreement is intended to
limit the Executive’s rights to discuss the terms, wages, and working conditions
of his employment, as protected by applicable law.

 

 4 

 

 

The Executive recognizes that the Company may have received and in the future
may receive from third parties associated with the Company, e.g., the Company’s
customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”), their confidential or proprietary information
(“Associated Third Party Confidential Information”). By way of example,
Associated Third Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties.
The Executive agrees at all times during his employment with the Company and
thereafter to hold in the strictest confidence, and not to use or to disclose to
any person, firm, or corporation, any Associated Third Party Confidential
Information, except as necessary in carrying out his work for the Company
consistent with the Company’s agreement with such Associated Third Parties. The
Executive further agrees to comply with any and all written Company policies and
guidelines that may be adopted from time to time regarding Associated Third
Parties and Associated Third Party Confidential Information. The Executive
understands that his unauthorized use or disclosure of Associated Third Party
Confidential Information or violation of any Company policies during his
employment may lead to disciplinary action, up to and including immediate
termination and legal action by the Company.

 

Notwithstanding anything in this Section 5 to the contrary, the Executive shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, if the Executive should file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding, if the Executive (A) files any document containing the trade
secret under seal, and (B) does not disclose the trade secret, except pursuant
to a court order.

 

Upon termination of his employment with the Company, the Executive will promptly
deliver to the Company, and will not keep in his possession, recreate, or
deliver to anyone else, any and all Company property, including, but not limited
to, Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by him pursuant to his employment with the Company,
obtained by him in connection with his employment with the Company, or otherwise
belonging to the Company, its successors, or assigns. The Executive also
consents to an exit interview to confirm his compliance with this Section 5, if
requested by the Company.

 

 5 

 

 

6.           INTELLECTUAL PROPERTY RIGHTS. Any and all concepts, improvements,
computer software, articles, pamphlets, brochures, marketing plans, or other
information (collectively, “Developments”) which the Executive discovers, edits
or develops during the Term of his/her employment, which relates to or is useful
in connection with the business of Company, shall be deemed work for hire and
shall be the sole and exclusive property of the Company. The Executive hereby
assigns, transfers and conveys to the Company all right, title and interest in,
and to all such Developments. The Executive shall make full disclosure thereof
to the Company and shall do such acts and deliver all such instruments as the
Company shall reasonably require of Executive, at the Company’s expense, to
effect such ownership and to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark, registrations or copyrights under United States or foreign law with
respect to such Developments or to obtain any extension, valid action,
reissuance, continuance or renewal of any such patent, trademark or copyright.

 

7.           NON-COMPETITION AND NON-SOLICITATION COVENANTS. As additional
consideration to the Company for entering into this Agreement, the Executive
covenants that during the Restricted Period (as defined below), he shall not:

 

(a)       be engaged in the Business (as defined below) of the Company or any
subsidiary or affiliate of the Company (collectively, the “Applicable
Entities”), either directly or indirectly, by taking employment, assisting or
serving as an independent contractor, consultant, partner, director or officer
of a company engaged in the Business, or have a material interest in any
business, corporation, partnership, limited liability company or other business
entity which is engaged in the Business. For purposes of this covenant, the term
the “Business” shall mean developing, producing, designing, providing,
soliciting orders for, selling, distributing, or marketing Company Products and
Services in any state of the United States of America in which any of the
Applicable Entities does business or Europe or Japan. For purposes hereof,
“Company Products and Services” means any cancer immunotherapy T-Cell vaccines
and directly related applications (i) which the Applicable Entities currently
anticipate developing, producing, designing, providing, marketing, distributing
or selling as of the date of termination of Executive’s employment with the
Company, (ii) which the Applicable Entities develop, produce, design, provide,
market or distribute while Executive is employed by the Applicable Entities or
is otherwise providing services to the Applicable Entities, or (iii) that
compete with any of the products and services of the Applicable Entities
referenced in (i) or (ii) above. Notwithstanding the foregoing, investment by
the Executive constituting less than five percent (5%) of the outstanding
securities in a publicly-traded entity that may compete with the Applicable
Entities shall not constitute a violation of this Section 7(a) as long as the
Executive is not actively involved in such entity’s business.

 

 6 

 

 

(b)       solicit or encourage, or attempt to solicit or encourage, any current
customer or vendor of any of the Applicable Entities to do business with any
person or entity engaged in the Business or to reduce the amount of business
which any such customer or vendor has customarily done or contemplates doing
with any of the Applicable Entities, whether or not the relationship between any
of the Applicable Entities and such customer or vendor was originally
established in whole or in part through the Executive’s efforts; provided,
however, that this Section 7(b) shall not be interpreted as preventing the
Executive from conducting a business that does not consist of the Business
conducted by the Applicable Entities with any customers or vendors of the
Applicable Entities; or

 

(c)       solicit or encourage, or attempt to solicit or encourage, any employee
of the Company or any of the Applicable Entities, whether as an officer,
employee, consultant, agent or independent contractor, or any person who was so
employed or engaged at any time during the six (6) month period prior to the
date of the Executive’s solicitation, to leave his or her employment with the
Company or any of the Applicable Entities, to cease providing services to the
Company or any of the Applicable Entities, or to accept employment with any
other person or entity; provided however, that (i) general solicitations not
specifically targeted to employees of the Company or any of the Applicable
Entities shall not constitute a breach of this Section 7(c); and (ii) if
Executive’s spouse becomes an employee of the Company, and the Executive’s
employment with the Company is later terminated for any reason, this Section
7(c) shall not apply to Executive’s spouse.

 

These covenants not to compete and not to solicit shall apply during the entire
Term of the Executive’s employment with the Company and for a period of twelve
(12) months following the date on which Executive is last employed by the
Company (the “Restricted Period”). In the event of a breach by the Executive of
any of the covenants in this Section 7, the term of the Restricted Period will
be extended by the period of the duration of such breach.

 

The Executive agrees that the relevant public policy and legal aspects of
covenants not to compete have been discussed with him and that every effort has
been made to limit the restrictions placed upon Executive to those that are
reasonable and necessary to protect the legitimate interests of the Company, and
the other Applicable Entities. The Executive acknowledges that, based upon his
education, experience, and training, the non-compete and non-solicitation
provisions of this Section 7 will not prevent the Executive from earning a
livelihood and supporting the Executive and his family during the relevant time
period.

 

The Executive and the Company agree that the restrictions set forth in this
Section 7 shall not prevent the Executive from serving as a member of the board
of directors or board of managers of any organization after the Executive’s
employment with the Company ends provided that: (a) the Executive does not
provide services to such organization other than through Executive’s role as a
member of its board of directors or board of managers; and (b) the Executive
does not violate his confidentiality and intellectual property obligations set
forth in Sections 5 and 6 of this Agreement.

 

 7 

 

 

The existence of a claim, charge, or cause of action by the Executive against
the Company, or any other Applicable Entity shall not constitute a defense to
the enforcement by the Company, or any other Applicable Entity of the foregoing
restrictive covenants, but such claim, charge, or cause of action shall be
litigated separately.

 

If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, the court is hereby expressly authorized to modify this
Agreement or to interpret this Agreement to extend only over the maximum period
of time, range of activities, or geographic areas as to which it may be
enforceable.

 

8.            TERMINATION OF EMPLOYMENT. Notwithstanding anything else contained
in this Agreement, the Term of Executive's employment under this Agreement may
be terminated prior to the end of the Term stated in Section 3 above upon the
earliest to occur of the events described in Subsections 8(a) or 8(b) below. To
terminate the Executive's employment with the Company and the Term pursuant to
this Section 8, the terminating party shall provide to the other party a written
notice of termination (a “Termination Notice”), which shall (i) indicate the
specific termination provision of this Agreement relied upon, (ii) briefly
summarize the facts and circumstances that provide the bases for such
termination, (iii) specify the termination date in accordance with the
requirements of this Agreement, and (iv) otherwise comply with any
notice-related term in this Agreement applicable to the specific type of
termination.

 

(a)       Termination by the Company. The Company may terminate the Executive’s
employment with the Company and the Term under this Agreement:

 

(1)Upon the Executive's Disability (as defined below), such termination to be
effective on the date of written notice by the Company that the Executive’s
employment is being terminated as a result of such Disability or such later date
as may be specified in writing by the Company;

 

(2)Upon the Executive's death, to be effective immediately upon the date of
death;

 

(3)For Cause (as defined below), which termination shall be effective on the
date specified in the Termination Notice; or

 

(4)By the Company for any reason other than under Subsections (a)(1), (2), or
(3), or for no reason (it being understood that Executive’s employment is “at
will”), upon written notice by the Company to the Executive that the Executive’s
employment is being terminated, which termination shall be effective on the date
of such notice or such later date as may be specified in writing by the Company.

 

(b)       Termination by the Executive. The Executive may terminate his
employment with the Company and the Term under this Agreement either (i) for
Good Reason (as defined below) by providing a Termination Notice to the Company
as described above; or (ii) without Good Reason by written notice of termination
of his employment to the Company.

 

 8 

 

 

(c)          Definition of "Disability." For purposes of this Agreement,
"Disability" shall mean the Executive's incapacity or inability to perform his
duties and responsibilities as contemplated under this Agreement with any
reasonable accommodation that the Company may be required to provide in
accordance with the Americans with Disabilities Act for one hundred twenty (120)
consecutive days or for more than one hundred twenty (120) days within any one
(1) year period (cumulative or consecutive) due to impairment to his physical or
mental health. For this purpose, the Executive shall be presumed to have
suffered a Disability if he is determined to be entitled to Social Security
disability benefits by the Social Security Administration. The Executive hereby
consents to a medical examination and consultation, at the Company’s sole
expense, regarding his health and ability to perform as aforesaid.

 

(d)           Definition of "Cause.” The Company shall have “Cause” to terminate
the Executive only for any of the following reasons:

 

(1)The Executive’s fraudulent, dishonest or illegal conduct in the performance
of services for or on behalf of the Company or any of its subsidiaries or
affiliates, or other conduct in violation of a material Company policy, which is
detrimental to the business, operations or reputation of the Company or any of
its subsidiaries or affiliates, as determined by the Board in good faith;

 

(2)The Executive’s embezzlement, misappropriation of funds or fraud, whether or
not related to his employment with the Company;

 

(3)Insubordination, gross negligence, willful misconduct or willful failure to
comply with any valid and legal directions of the Board;

 

(4)A breach of the Executive’s duty of loyalty to the Company or any of its
subsidiaries;

 

(5)The Executive’s violation of any material Company policy, including but not
limited to the Company’s Code of Ethics, and its policies regarding
discrimination, harassment and retaliation of employees;

 

(6)The Executive’s gross misconduct or intentional failure to comply with any
valid and lawful direction of the Board consistent with his duties hereunder;

 

(7)The conviction by a court of competent jurisdiction of the Executive of, or
the entry of a plea of guilty or nolo contendere by the Executive to, any crime
involving moral turpitude or any felony; or

 

(8)A determination by the Board that the Executive has committed an act of
fraud, embezzlement or conversion of property related to the Company or any of
its customers or suppliers; or

 

 9 

 

 

(9)Any other intentional and material breach of the Executive’s obligations
under this Agreement which is not promptly cured after notice and demand by the
Board.

 

For purposes of this subsection (d) of this Section 8, no act or failure to act
on the part of the Executive shall be considered "willful" unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive's action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

 

Notwithstanding the foregoing subsection (d) of this Section 8, "Cause" shall
not be deemed to have occurred, and the Company shall be deemed to have
irrevocably waived its right to terminate the Executive’s employment with the
Company and the Term under this Agreement with respect thereto, unless: (i) the
Board has provided the Executive with a Termination Notice describing one or
more of the grounds set forth in Section 8(d) as soon as reasonably practicable,
but in no event later than one hundred fifty (150) days after the Board first
receives notice of the grounds for termination (as applicable), (ii) if such
ground for termination is capable of being cured, the Executive has failed to
cure such ground within a period of thirty (30) days from the date of such
written notice, and (iii) the Company terminates the Executive’s employment with
the Company within six (6) months from the date on which the Board first
received notice of the event constituting Cause.

 

(e)       Definition of "Good Reason.” For the purposes of this Agreement, "Good
Reason" shall mean without the prior written consent of the Executive:

 

(1)A reduction by the Company of the Executive's annual base salary from the
amount specified in Section 4, other than a general reduction in Executive’s
base salary in connection with a salary reduction applicable to all Company
senior executive officers in substantially the same proportions.

 

(2)A demotion or other material diminution by the Board of the Executive's
authority, duties, or responsibilities from those specified in Section 2; or

 

(3)Any other material breach of this Agreement by the Company.

 

(f)         Termination Notice and Cure. Notwithstanding the foregoing
subsection (e) of this Section 8, "Good Reason" shall not be deemed to have
occurred, and the Executive shall be deemed to have irrevocably waived his right
to terminate the Executive’s employment with the Company and the Term under this
Agreement with respect thereto, unless: (i) the Executive has provided the
Company with a Termination Notice describing one or more of the grounds set
forth in Section 8(e) as soon as reasonably practicable, but in no event later
than one hundred fifty (150) days after such ground occurring or is discovered
(as applicable), (ii) if such ground is capable of being cured, the Company has
failed to cure such ground within a period of thirty (30) days from the date of
such written notice, and (iii) the Executive terminates the Executive’s
employment with the Company within six (6) months from the date on which the
event constituting Good Reason first occurs or is discovered (as applicable).
The Executive shall have the burden of proving the occurrence of an event
constituting “Good Reason” hereunder.

 

 10 

 

 

9.            SEVERANCE PAY.

 

(a)           In the event the Executive’s employment with the Company is
terminated by the Company during the Term for Cause (as defined in Section 8(d)
above), or by the Executive other than for Good Reason (as defined in Section
8(e) above), the compensation and benefits the Executive shall be entitled to
receive from the Company shall be limited to:

 

(i)       his then-current annual base salary pursuant to Section 4 through the
date of termination, payable in accordance with the Company’s standard payroll
practices;

 

(ii)       any reimbursable expenses for which the Executive has not yet been
reimbursed as of the date of termination; and

 

(iii)       any other rights and vested benefits (if any) provided under
employee benefit plans and programs of the Company, determined in accordance
with the applicable terms and provisions of such plans and programs.

 

Any annual performance bonus under Section 4(b) earned for a prior year but not
yet paid by the Company shall be forfeited if the Executive’s employment with
the Company is terminated by the Company for Cause or is terminated by the
Executive for other than Good Reason. If the Executive’s employment with the
Company is terminated during the Term due to death or Disability, in addition to
the amounts in Subsection (a) of this Section 9, the Executive shall also be
entitled to receive any annual performance bonus that, as of the date of
termination, has been earned by the Executive but has not yet been paid by the
Company to the Executive with such payments being made in the form determined by
the Board as provided in Section 4(b).

 

(b) If the Executive’s employment with the Company is terminated during the
Term, either by the Company without Cause or by the Executive for Good Reason,
in addition to the amounts in Subsection (a) of this Section 9, the Executive
shall also be entitled to receive severance pay equal to twelve (12) months of
his annual base salary pursuant to Section 4, at the rate in effect on the date
of termination. This severance pay shall be paid to the Executive in cash in a
single lump sum payment, within sixty (60) days after the date of the
termination of the Executive’s employment with the Company, but no earlier than
fifteen (15) days after the Executive’s execution and non-revocation of a
general release of all claims against the Company, its officers, directors,
employees and affiliates, in form and substance satisfactory to the Company (the
“Release”). In addition, the Executive shall also receive upon termination any
annual performance bonus that, as of the date of termination, has been earned by
the Executive but has not yet been paid by the Company to the Executive for the
calendar year prior to the calendar year in which termination occurs. For the
calendar year in which termination occurs, Executive shall receive an Annual
Performance Bonus payable at the highest performance amount for the pro rata
portion of the calendar year Executive served the Company, provided that, the
Executive has served a minimum of six months during the calendar year of any
termination under this subsection. Any applicable performance bonus is to be
paid in such form as provided in Section 4(b). In addition, the Company shall
pay the cost for Executive to continue his health insurance benefits under COBRA
for a period of twelve (12) months after termination of employment, or the
Company will fund an alternative health care insurance plan for the same dollar
amount as would be payable under COBRA for such period.

 

 11 

 

 

(c)           If the Company exercises its right to provide Executive with a
termination notice pursuant to Section 3, in addition to the amounts in
Subsection (a) of this Section 9, at termination, Executive shall also be
entitled to receive severance pay equal to twelve months of his annual base
salary at the rate in effect at termination payable in twelve equal monthly
payments.

 

(d)           Notwithstanding anything in this Agreement to the contrary, it
will be a condition to the Executive’s right to receive any severance benefits
under Subsections (b) and (c) of this Section 9 that he execute and deliver the
Release to the Company upon his separation from service, and that he does not
revoke the Release during the fifteen (15) day period thereafter. Subject to
Section 14 below, the severance payments under this Section 9 will be made no
earlier than fifteen (15) days after the Executive has executed, delivered and
not revoked the Release as required under this Section 9.

 

10.          CHANGE OF CONTROL

 

(a)       If the Executive’s employment with the Company is terminated either by
the Company without Cause or by the Executive for Good Reason during the period
of six (6) months following a Change in Control of the Company (as that term is
defined below), in addition to the amounts in Subsection (a) of Section 9, but
in lieu of any severance payments under Subsection (c) of Section 9, the
Executive shall be entitled to receive a severance payment equal to the sum of
(i) eighteen (18) months of his annual base salary pursuant to Section 4, at the
higher of the base salary rate in effect on the date of termination or the base
salary rate in effect immediately before the effective date of the Change of
Control, and (ii) the Executive’s Annual Performance Bonus for the year which
includes the effective date of the Change in Control, payable at the performance
limit for the full year. This severance pay shall be paid to the Executive in
cash (or such other form as provided in Section 4(b) for any applicable annual
performance bonus) in a single lump sum payment, within sixty (60) days after
the date of the termination of the Executive’s employment with the Company, but
no earlier than fifteen (15) days after the Executive’s execution and
non-revocation of the Release. In addition, the Executive shall also receive in
the same payment the amount of any annual performance bonus that, as of the date
of termination, has been earned by the Executive but has not yet been paid by
the Company to the Executive. In addition, the Company shall pay the cost for
Executive to continue his health insurance benefits under COBRA for a period of
eighteen (18) months after termination of employment, or the Company will fund
an alternative health care insurance plan for the same dollar amount as would be
payable under COBRA for such period.

 

 12 

 

 

(b)       If the Executive holds any outstanding stock options or other stock
awards granted under the Omnibus Plan which are not fully vested at the time his
employment with the Company is terminated either by the Company without Cause or
by the Executive for Good Reason during the period of six (6) months following a
Change in Control, such equity awards shall become fully vested as of the
termination date.

 

(c)       For purposes of this Agreement, the term “Change in Control” shall
mean a transaction or series of transactions which constitutes a sale of control
of the Company, a change in effective control of the Company, or a sale of all
or substantially all of the assets of the Company, or a transaction which
qualifies as a “change in ownership” or “change in effective control” of the
Company or a “change in ownership of substantially all of the assets” of the
Company under the standards set forth in Treasury Regulation section
1.409A-3(i)(5); provided that, an increase in the percentage of ownership of the
common stock of the Company above fifty percent (50%), by a 10% or greater
shareholder at the time of this Agreement, shall not constitute a Change in
Control, unless such control threshold is achieved through a tender offer or
other acquisition by such shareholder of over 90% of the issued and outstanding
shares of common stock.

 

(d)       If any severance payments otherwise payable to the Executive under
this Agreement in connection with a Change in Control would, when combined with
any other payments or benefits the Executive becomes entitled to receive that
are contingent on the same Change in Control (such payments and benefits to be
referred to as "Parachute Payments") would: (i) constitute a "parachute payment"
within the meaning of Section 280G of the Code; and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then the severance payments payable to the Executive under this Section
10 shall be reduced to the largest amount which can be paid to Executive without
triggering the Excise Tax, but only if and to the extent that such reduction
would result in Executive retaining larger aggregate after-tax payments (the
“Reduced Amount”). Any determination of the Excise Tax or the Reduced Amount
required under this Section 10(d) shall be made in writing by the Company’s
independent public accountants, whose determination shall be conclusive and
binding upon the Company and the Executive for all purposes. For purposes of
making the calculations required by this Section 10(d), the accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
such information and documents as the accountants may reasonably request in
order to make a determination under this Section 10(d). The Company shall bear
all costs the accountants may reasonably incur in connection with any
calculations contemplated by this Section 10(d).

 

 13 

 

 

11.          NO BREACH. The Executive hereby represents to the Company that: (i)
the execution and delivery of this Agreement by the Executive and the
performance by the Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or otherwise bound except
for agreements entered into by and between the Executive and the Company or any
other member of the Company’s group pursuant to applicable law, if any; (ii)
that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity that would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; (iii) that the Executive is not
bound by any confidentiality, trade secret or similar agreement (other than
this) with any other person or entity except for the Company or other member(s)
of the Company’s group, as the case may be.

 

12.          NOTICES. All notices or communications required by or bearing upon
this Agreement or between the Parties shall be in writing and shall be deemed
duly given (i) on the date of delivery if delivered personally, (ii) on the
first (1st) business day following the date of dispatch if delivered using a
next-day service by a recognized next-day courier or (iii) on the earlier of
confirmed receipt or the fifth (5th) business day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice delivered to their respective addresses set
forth below:

 

(a)       if to the Executive, to:

 

Peter L. Hoang

3787 Bissonnet Street

Houston, TX 77005

 

(b)       if to the Company, to:

 

TapImmune Inc.

50 N. Laura St. - Suite 2500

Jacksonville, FL 32202

Attn: Chairman of the Board

 

13.          NON-ASSIGNMENT. The Executive and the Company acknowledge the
unique nature of services to be provided by the Executive under this Agreement,
the high degree of responsibility borne by him and the personal nature of his
relationship to the Company’s business and customers. Therefore, the Executive
and the Company agree that Executive may not assign this Agreement or any of his
rights or responsibilities hereunder without the prior written consent of the
Company. Similarly, the Company may not assign this Agreement or any of its
rights or responsibilities hereunder without the prior written consent of the
Executive except to another entity that survives a merger, acquisition or
consolidation with the Company or which otherwise succeeds to all or
substantially all of the Company’s assets or business. Any purported assignment
in violation hereof is void.

 

 14 

 

 

14.          COMPLIANCE WITH SECTION 409A OF THE CODE. The Executive and the
Company acknowledge that each of the payments and benefits promised to Executive
under this Agreement must either comply with the requirements of Section 409A of
the Code (“Section 409A”), and the regulations thereunder or qualify for an
exception from compliance. To that end, the Executive and the Company agree that
the severance payments described in Sections 9 and 10 are intended to be
excepted from compliance with Section 409A as either short-term deferrals
pursuant to Treasury Regulation Section 1.409A-1(b)(4) or separation pay
pursuant to Treasury Regulation Section 1.409A-1(b)(9).

 

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred to and
paid on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)) and, if the Executive is a specified employee (within the meaning
of Treasury Regulation Section 1.409A-1(i)) of the Company on the date of his
separation from service, the first day of the seventh month following the
Executive’s separation from service. Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.

 

15.          INJUNCTIVE RELIEF. The Executive acknowledges and accepts that his
compliance with Sections 5, 6 and 7 is an integral part of the consideration to
be received by the Company and is necessary to protect the equity value,
business and goodwill and other proprietary interests of the Company. The
Executive and the Company each acknowledge that a breach by the other Party of
this Agreement (including a breach by the Executive of Sections 5, 6 and 7 will
result in irreparable and continuing damage to the other Party for which the
remedies at law will be inadequate, and agrees that, in the event of any breach
by the other Party of this Agreement, the non-breaching Party shall be entitled
to injunctive relief and to have this Agreement specifically performed, which
shall be in addition to, and not in lieu of, any other relief to which such
Party shall be entitled.

 

16.          ENFORCEABILITY. If any provision of this Agreement shall be found
by a court with proper jurisdiction to be invalid or unenforceable, in whole or
in part, then such provision shall be deemed to be modified, narrowed, or
restricted only to the limited extent and in the manner necessary to render the
same valid and enforceable, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law as if such
provision had been originally incorporated herein as so modified, narrowed, or
restricted.

 

17.          GENERAL PROVISIONS.

 

(a)       This agreement shall be governed by the laws of the State of Florida,
without giving effect to any principles of conflicts of law that would result in
application of the law of any other jurisdiction.

 

 15 

 

 

(b)       This Agreement represents the sole agreement of the Executive and the
Company concerning the subject matter hereof and supersedes all prior
communications, representations and negotiations, whether oral or written,
concerning such subject matter.

 

(c)       This Agreement can only be modified or amended by the written consent
of both Executive and the Company hereto which states that it constitutes an
amendment hereto.

 

(d)       No purported waiver of any provision of this Agreement shall be
legally effective unless upon the Party providing such waiver has duly executed
and delivered to the other Party a written instrument which states that it
constitutes a waiver of one or more provisions of this Agreement and specifies
the provision(s) that are being waived. Failure by either Party to pursue
remedies or assert rights under this Agreement shall not be construed as waiver
of that Party’s rights or remedies, nor shall a Party’s failure to demand strict
compliance with the terms and conditions of this Agreement prohibit or estop
that Party from insisting upon strict compliance in the future.

 

(e)       This Agreement shall bind the Parties’ respective heirs, successors,
representatives and permitted assigns

 

(f)       No Person other than Parties and their respective heirs, successors,
representatives and permitted assigns of the parties is a party to, or shall
otherwise have any rights with respect to, this Agreement.

 

(g)       This Agreement may be executed in any number of counterparts and it
shall not be necessary for the parties to execute any of the same counterparts
hereof. Counterparts to this Agreement may be delivered via facsimile,
electronic mail (including pdf) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.

 

 16 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above, to be effective on the Effective Date, for the purposes
herein contained.

 

COMPANY – TapImmune Inc.   EXECUTIVE         By: /s/ Michael Loiacono   /s/
Peter L. Hoang Name: Michael Loiacono   Name:  Peter L. Hoang Title: Chief
Financial Officer    

 

[Signature Page to Employment Agreement]

 

 

 